

116 HR 7803 IH: Stop Mail-In Voter Fraud Act
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7803IN THE HOUSE OF REPRESENTATIVESJuly 27, 2020Mr. Meuser introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, and the National Voter Registration Act of 1993 to provide for enhanced penalties for the fraudulent transmission of ballots by mail in elections for Federal office, to direct the Attorney General to establish a system for receiving reports of incidents of the fraudulent transmission of such ballots by mail, and for other purposes.1.Short titleThis Act may be cited as the Stop Mail-In Voter Fraud Act.2.Enhanced penalties for fraudulent transmission of ballots by mail in Federal elections(a)Penalties for mail fraudSection 1341 of title 18, United States Code, is amended by striking 20 years and inserting 20 years (or, in the case of a matter or thing consisting of a ballot in an election for Federal office which is placed or deposited for purposes of executing a scheme or artifice involving multiple ballots, 30 years).(b)Penalties for use of fictitious name or address on ballotSection 1343 of title 18, United States Code, is amended by striking five years and inserting five years (or, in the case of mail matter consisting of a ballot in an election for Federal office which is transmitted for purposes of executing a scheme or artifice involving multiple ballots, 10 years).(c)Penalties for transmission of fraudulent ballotsSection 12 of the National Voter Registration Act of 1993 (52 U.S.C. 20511) is amended by striking five years and inserting five years (or, in the case of activity described in paragraph (2)(B) which involves the transmission of multiple ballots by mail, 10 years).3.Reporting system for incidents of fraudulent transmission of ballots by mail in Federal elections(a)Reporting systemThe Attorney General shall establish a system through which persons may report incidents involving the fraudulent transmission of ballots by mail in elections for Federal office, including through a toll-free hotline and a confidential online portal.(b)DeadlineThe Attorney General shall establish the system under subsection (a) not later than 30 days after the date of the enactment of this Act.4.Ensuring provision of information to State election officials on individuals recused from jury service on grounds of noncitizenship(a)Requiring State election officials To coordinate information on recusal as part of maintenance of statewide voter registration listSubparagraph (A) of section 303(a)(2) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)(2)) is amended—(1)by redesignating clause (iii) as clause (iv); and(2)by inserting after clause (ii) the following new clause:(iii)For purposes of removing names of ineligible voters from the official list of eligible voters by reason of citizenship status, the State shall coordinate the computerized list with records of courts which have recused individuals from serving on a jury on the grounds that the individuals are not citizens of the United States..(b)Requiring notification by courts(1)Requirement describedIf a United States district court or a court of any State or local jurisdiction recuses an individual from serving on a jury on the grounds that the individual is not a citizen of the United States, the court shall transmit a notice of the individual’s recusal—(A)to the chief State election official of the State in which the individual resides; and(B)to the Attorney General.(2)DefinitionsFor purposes of this subsection—(A)the chief State election official of a State is the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act; and(B)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.